Title: To George Washington from John Hancock, 25 October 1777
From: Hancock, John
To: Washington, George



Sir,
York Town, Pennsylvania October 25th 1777.

I have been duely honoured with your Favours of the 18th and 21st and immediately laid them before Congress; from whom I have it in Charge to forward the enclosed Resolves, with a Request that you will pay that Attention to them which they require.
You will recieve herewith two Bundles of Commissions, which I should have forwarded sooner, had I not been prevented from signing them, by a severe Fit of the Gout.
I have not as yet heard a Word from Genl Gates with Respect to the important Intelligence of the Surrender of Genl Burgoyne and his Army. Should the agreeable News reach York Town, before my Departure, I will instantly forward it to you: or should it not arrive till afterwards, my Successor will undoubtedly do himself that Pleasure. I have the Honour to be with the utmost Esteem Sir Your most obed. & very hble Servt

John Hancock Presid.

